DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/19 is being considered by the examiner.

					Claim Status				
Claims 1-92 are pending and are examined. This is claims dated 8/9/2019 (3/3).
The examiner notes that the status identifier on claim 92 is incorrect and should have read as “New” and requests that applicants ensure that the status identifier is correct in the next response.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 52 and 53 are objected to because of the following informalities: “figuration” should be “configuration”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “for assaying a thin fluidic sample layer” is unclear and indefinite. Claim 1 does not recite a structure for assaying, and it is unclear whether applicants are attempting to require an assay structure (ex: detector, sensor) since there is no assaying structure positively recited in the body of the claim. There is no structure capable of performing the claimed function of the claims, and it is therefore unclear what applicants’ intent is. Which assay is being performed? How is a sample between two plates with a clamp being assayed? Please clarify how the device is used for assaying the sample. 

Regarding Claims 2, 3, 4, 11, 12, 68, 69, 70, 71, 72, and 73, the limitation “for rapidly changing temperature of a thin fluidic sample layer” is unclear and indefinite. Is there a temperature control device or a device of changing temperature? No structure is positively recited in these claim bodies that can change temperature of the sample layer. It is unclear what applicants’ intent is since there is no structure capable of performing the claimed function. Please clarify how the first plate, second, plate, spacers, and clamp would be capable of changing the temperature of a sample.
 
Regarding Claim 29, the limitation “the area of the at least part of the sample and the radiation absorbing layer are substantially larger8ESX-18F19 US than the uniform thickness” is unclear and indefinite. What does uniform thickness refer to? The thickness of the sample, the radiation absorbing layer, or both? Please clarify which area and which uniform thickness are referred to.

Regarding Claim 52, the limitation “wherein the step of pressing the plates into a closed figuration comprises pressing the plates with an imprecise pressing force” is unclear and indefinite. What are the metes and bounds of “an imprecise pressing force”? What force (manual or automated) causes this imprecise pressing force such that it is imprecise- is it imprecise because it is intentionally imprecise or it is by user error of the device? Please clarify what “imprecise pressing force” means and which structure would cause an imprecise pressing force.

Regarding Claim 54, the limitation “the layer of highly uniform thickness has a thickness variation of less than 10 %” is unclear and indefinite. Which layer has a highly uniform thickness? Please clarify which layer this refers to.  

All claims dependent on any of the above mentioned claims are rejected by virtue of being rejected on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 7, 9, 13, 14, 15, 16, 17, 18, 37, 38, 39, 40, 41, 42, 51, 55, 56, 57, 58, 59, 64, 66, 75, 76, 77, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (EP 0961110), in view of Kram (US Pub 2011/0305842).

Regarding Claim 1, Berndt teaches a device for assaying a thin fluidic sample layer, comprising: a first plate, a second plate, spacers ([0009] disposing a drop of a liquid sample, such as, for example, blood, onto a microscope slide near to its center, by arranging spacers on the slide outside of the slide's center, by positioning a flexible coverglass onto the spacers), and wherein: each of the plates comprises, on its respective surface, a sample contact area for contacting a fluidic sample (Fig. 2, drop of blood 4; [0014] The liquid sample, can, in a preferred embodiment, be blood.; 
one or both of the plates comprise the spacers that are fixed to the respective plate ([0008] spacers on the slide); the spacers have a predetermined substantially uniform height that is equal to or less than 200 microns ([0017] The coverglass and microscope slide utilized in any of the embodiments of the present invention can be of any size appropriate to carry out the present invention, and the spacers can have a height of from about 10 µm to about 3000 µm, and more preferably, from about 50 µm to about 200 µm.), wherein at least one of the spacers is inside the sample contact area ([0020] it is important that the spread liquid sample, such as blood fills the space between slide 1 and coverslip 2 only partially. This can be accomplished by selecting the height of the spacers accordingly.); and in an open configuration, the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates; and wherein in a closed configuration, which is configured after the sample is deposited in the open configuration, at least a part of the sample is compressed by the two plates into a layer of substantially uniform thickness and is substantially stagnant relative to the plates, wherein the uniform thickness of the layer is confined by the sample contact areas of the two plates and is regulated by the plates and the spacers ([0020] it is important that the spread liquid sample, such as blood fills the space between slide 1 and coverslip 2 only partially. This can be accomplished by selecting the height of the spacers accordingly). See [0024] and [0035] applying a downward force to the center of the coverglass.
Berndt is silent to the first plate and the second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration (coverslip can be moved with a downward force; a clamp and the clamp that compresses the first plate and the second plate to fix the two plates together at the closed configuration, wherein the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher.
Kram teaches in the related art of a microscope slide and processing specimens. In Fig. 1, [0053] A mechanical chuck can include one or more clamps, adhesive layers, mechanical fasteners, or the like capable of selectively holding and releasing the opposable 110.  [0055] The slide holder 92 can include one or more mechanical clamps, retainers, or other types of features that can fixedly hold the slide 100. (The pressure of the claim is directed to intended use of the device specifically the limitation “the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher”. No pressure source is recited and therefore a pressure source is broadly interpreted and pressure, for example, may be applied manually or may be controlled in an automated fashion.  Further, the pressure of the clamp inserted on the plates would be capable of being 0.01 kg/cm^2 or higher using a variety of pressure sources.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Berndt such that the first plate and the second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration (coverslip can be moved with a downward force, as taught by Kram, in order to allow for delivering a substance to the specimen on the slide, as taught by Kram, in the Abstract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a clamp, as taught by Kram, such that the clamp that compresses the first plate and the second plate to fix the two plates together at the closed configuration, , to the device of Berndt, in order to allow for opening and closing (holding and releasing) the two plates, as taught by Kram, in [0053].

Regarding Claim 2, modified Berndt teaches a device for rapidly changing temperature of a thin fluidic sample layer, comprising: a first plate, a second plate, spacers, and a clamp (see teachings of Berndt modified by Kram above in claim 1, the limitation “for rapidly changing temperature of a thin fluidic sample layer” is directed to intended use of the device. These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Berndt modified by Kram and the apparatus of modified Berndt is capable of “rapidly changing temperature of the thin fluidic sample layer.”  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Berndt (see MPEP §2114).) wherein (see teachings of Berndt modified by Kram above in claim 1 for the remaining limitations of claim 2): i. the first plate and the second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration; ii. each of the plates comprises, on its respective surface, a sample contact area for contacting a fluidic sample;  47iii. one or both of the plates comprise the spacers that are fixed to the respective plate; iv. the spacers have a predetermined substantially uniform height that is equal to or less than 200 microns, wherein at least one of the spacers is inside the sample contact area; and v. the clamp that compresses the first plate and the second plate to fix the two plates together at the closed configuration, wherein the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher, wherein in an open configuration, the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates; and wherein in a closed configuration, which is configured after the sample is deposited in the open configuration, at least a part of the sample is compressed by the two plates into a layer of substantially uniform thickness and is substantially stagnant relative to the plates, wherein the uniform thickness of the layer is confined by the sample contact areas of the two plates and is regulated by the plates and the spacers; and wherein the plates and the clamp are configured to allow a temperature of the sample changed at a rate of 10 oC/s or higher (This limitation is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Berndt modified by Kram and the apparatus of modified Berndt is capable of “configured to allow a temperature of the sample changed at a rate of 10oC/s or higher”.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Berndt (see MPEP §2114). No structure is recited to indicate that a structure allows a temperature of the sample to be changed.)

Regarding Claim 3, modified Berndt teaches a device for rapidly changing temperature of a thin fluidic sample layer (see teachings of Berndt modified by Kram above in claim 1, the limitation “for rapidly changing temperature of a thin fluidic sample layer” is directed to intended use of the device. These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Berndt modified by Kram and the apparatus of modified Berndt is capable of “rapidly changing temperature of the thin fluidic sample layer.”  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Berndt (see MPEP §2114).) comprising: a first plate, a second plate, and spacers, wherein (see teachings of Berndt modified by Kram above in claim 1 for the remaining limitations of claim 3): i. the first plate has a thickness of 100 um (micron) or less ([0017] The coverglass and microscope slide utilized in any of the embodiments of the present invention can be of any size appropriate to carry out the present invention, and the spacers can have a height of from about 10 µm to about 3000 µm, and more preferably, from about 50 µm to about 200 µm.); ii. the fist plate and the second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration; iii. each of the plates comprises, on its respective surface, a sample contact area for contacting a fluidic sample; iv. one or both of the plates comprise the spacers that are fixed to the respective plate; v. the spacers have a predetermined substantially uniform height that is equal to or less than 200 microns; vi. at least one of the spacers is inside the sample contact area; wherein in an open configuration, the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is 48deposited on one or both of the plates; and wherein in a closed configuration, which is configured after the sample is deposited in the open configuration, at least a part of the sample is compressed by the two plates into a layer of substantially uniform thickness and is substantially stagnant relative to the plates, wherein the uniform thickness of the layer is confined by the sample contact areas of the two plates and is regulated by the plates and the spacers; and wherein the plates and the clamp are configured to allow a temperature of at least a part of the sample to be changed at a rate of 10 0C/s or higher (These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Berndt modified by Kram and the apparatus of modified Berndt is capable of “configured to allow a temperature of the sample changed at a rate of 10oC/s or higher”.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Berndt (see MPEP §2114). No structure is recited to indicate that a structure allows a temperature of the sample to be changed.).  

Regarding Claim 4, modified Berndt teaches a device for rapidly changing temperature of a thin fluidic sample layer (see teachings of Berndt modified by Kram above in claim 1, the limitation “for rapidly changing temperature of a thin fluidic sample layer” is directed to intended use of the device. These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Berndt modified by Kram and the apparatus of modified Berndt is capable of “rapidly changing temperature of the thin fluidic sample layer.”  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Berndt (see MPEP §2114).), comprising: a first plate, a second plate, and a clamp, wherein (see teachings of Berndt modified by Kram above in claim 1 for the remaining limitations of claim 4): i. the first plate and the second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration; ii. each of the plates comprises, on its respective surface, a sample contact area for contacting a fluidic sample to be assayed (blood would fill the sample contact area); and iii. the clamp that compresses the first plate and the second plate to fix the plates at the closed configuration, wherein the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher, wherein in an open configuration, the two plates are partially or completely separated apart, the average spacing between the plates is 250 um or larger, and the sample is deposited on one or both of the plates; and wherein in a closed configuration, which is configured after the sample is deposited in the open configuration, at least a part of the sample is compressed by the two plates into a layer of substantially uniform thickness and is substantially stagnant relative to the plates, wherein the uniform thickness of the layer is confined by the sample contact areas of the two plates and is 200 um thick or less ([0017] The coverglass and microscope slide utilized in any of the embodiments of the present invention can be of any size appropriate to carry out the present invention, and the spacers can have a height of from about 10 µm to about 3000 µm, and more preferably, from about 50 µm to about 200 µm.).  


Regarding Claim 7, modified Berndt teaches the device of claim 1, wherein one of the plates includes a thickness of 100 um or less ([0017] The coverglass and microscope slide utilized in any of the embodiments of the present invention can be of any size appropriate to carry out the present invention, and the spacers can have a height of from about 10 µm to about 3000 µm, and more preferably, from about 50 µm to about 200 µm.).  

Regarding Claim 9, modified Berndt teaches the device of claim 3, further comprising a clamp that compresses the first plate and the second plate together in the closed configuration ([0052] The slide processing apparatus 90 moves from an open position (FIG. 1) to a closed position (FIG. 2) to move the opposable 110 into contact with the liquid 116. Different types of forces can help move the opposable 110 towards a flattened configuration. [0053] Referring to FIG. 1, the opposable holder device 96 generally includes a platen 131 and an actuator 134. The platen 131 can have a lower surface 167 with a shape generally corresponding to the desired shape of the retained opposable 110. The platen 221 can be, without limitation, a mechanical chuck, a vacuum chuck, or an electrostatic chuck. A mechanical chuck can include one or more clamps.), wherein the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher (The pressure of the claim is directed to intended use of the device specifically the limitation “the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher”. No pressure source is recited and therefore a pressure source is broadly interpreted and pressure, for example, may be applied manually.  Further, the pressure of the clamp inserted on the plates would be capable of being 0.01 kg/cm^2 or higher using a variety of pressure sources.).
Regarding Claim 13, modified Berndt teaches the device of claim 2, wherein the clamp is configured to comprise a heat insulator layer to reduce the heat conduction between the clamp and the plates, wherein the heat insulator layer comprises a material of a thermal conductivity of 2 W/m-K (the clamp is capable of being configured to have a heat insulator layer such that it does not get too hot if it were in contact with a thermally conducting layer).  

Regarding Claim 14, modified Berndt teaches the device of claim 2, wherein the clamp is configured to comprise a heat insulator layer to reduce thermal mass that needs to heat or cool the sample, wherein the heat insulator layer comprises a material of a thermal conductivity of 2 W/m-K (the clamp is capable of being configured to have a heat insulator layer such that it does not get too hot if it were in contact with a thermally conducting layer).  

Regarding Claim 16, modified Berndt teaches the device of claim 1, wherein, in a closed configuration of the plates, the clamp is configured to have thermal conduction contact with a part of the surface of the plates (the clamp is capable of being configured to have a heat insulator layer such that it does not get too hot if it were in contact with a thermally conducting layer).  
Regarding Claim 17, modified Berndt teaches the device of claim 1, wherein, in a closed configuration of the plates, the clamp has a thermal conduction contact with only the peripheral surface area of the plates (the clamp of Berndt has contact with the plates).  

Regarding Claim 18, modified Berndt teaches the device of claim 1, wherein, in a closed configuration of the plates, the clamp has a thermal conduction contact with only a surface area of the plates, wherein the surface area is outside the portion of the sample that nucleic acids to be amplified (the clamp of Berndt has contact with the plates in an area away from the sample area).  

Regarding Claim 15, modified Berndt teaches the device of claim 1, wherein, in a closed configuration of the plates, the clamp prevents or reduces at least a part of the 6ESX-18F19 US sample flow from one location of the plates to the other location of the plates (the clamp would clamp down on the flow of the sample).  

Regarding Claims 21, 22, 23, and 24, modified Berndt teaches the device of claim 1, wherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is 0.01 kg/cm2, 0.1 kg/cm2, 0.5 kg/cm2, 1 kg/cm2, 2 kg/cm2, kg/cm2, 5 kg/cm2, 10 kg/cm2, 20 kg/cm2, 30 kg/cm2, 40 kg/cm2, 50 kg/cm2, 60 kg/cm2, 100 kg/cm2, 150 kg/cm2, 200 kg/cm2, 400 kg/cm2, or a range between any two of the values, 7ESX-18F19 USwherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is from 0.1 kg/cm2 to 20kg/cm2, wherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is from 0.1 kg/cm2 to 20kg/cm2, wherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is from 0.5 kg/cm2 to 40 kg/cm2 (these limitations are directed to intended use of the device. The pressure applied is dependent upon the user of the clamp or the source applying the pressure to the clamp. The clamp would be capable of applying pressure to compress the first and second plates at various applied pressures).  

Regarding Claims 26, 27, and 28, modified Berndt teaches the device of claim 2, wherein the changing temperature of the sample is a thermal cycling that changes the temperature up and down in cyclic fashion, wherein the changing temperature of the sample is a thermal cycling, wherein the thermal cycling is for amplification of nucleic acid using polymerase chain action (PCR), and wherein the changing of the temperature of the sample is for isothermal amplification of nucleic acid (the changing temperature of the sample is directed to intended use of the device. The sample is not part of the device).  

Regarding Claim 37, modified Berndt teaches the device of claim 1, wherein one or both of the plates have low thermal conductivity 

Regarding Claims 38, 39, 40, 41, and 42, modified Berndt teaches the device of claim 1, wherein the uniform thickness of the sample layer is regulated by one or more spacers that are fixed to one or both of the plates (the height of the spacer would regulate the distance of the first plate and the second plate and if the sample is compressed between the plates the spacer(s) would regulate the thickness of the sample layer), wherein the sample is a pre-mixed polymerase chain reaction (PCR) medium (sample is directed to intended use, sample could be a pre-mixed PCR medium(, wherein the device is configured to facilitate PCR assays for changing temperature of the sample according to a predetermined program (this is directed to intended use and device is capable of being used for PCR assays or changing temperature. No structure related to PCR or changing temperature is claimed in this claim), wherein the device is configured to conduct diagnostic testing, health monitoring, environmental testing, and/or forensic testing, and wherein the device is configured to conduct DNA amplification, DNA quantification, selective DNA isolation, genetic analysis, tissue typing, oncogene identification, infectious disease testing, genetic fingerprinting, and/or paternity testing (this limitation is directed to intended use. Device would be capable of holding a sample to be used for any of these kinds of testing).  

Regarding Claim 51, modified Berndt teaches the device of claim 39, wherein 
the PCR sample comprises: template DNA, primer DNA, cations, polymerase, and  11ESX-18F19 US buffer (sample is intended use of device and is capable of being a PCR sample or reagents used in PCR.)

Regarding Claims 55 and 56, modified Berndt teaches the device of claim 2, wherein the changing temperature of the sample is a thermal cycling, wherein the thermal cycling is for amplification of nucleic acid using polymerase chain reaction (PCR), that is selected from a group of hot-start PCR, nested PCR, touchdown PCR, reverse transcription PCR, RACE PCR, and digital PCR (changing temperature is intended use of the device and the device would be capable of having a sample that thermal cycling is used to change the temperature), wherein the changing of the temperature of the sample is for isothermal amplification of nucleic acid, that is selected from a group of Loop-mediated isothermal amplification, strand displacement amplification, helicase-dependent amplification, nicking enzyme amplification, rolling circle amplification, and recombinase polymerase amplification (this limitation is directed to intended use and the sample could be used for any of these amplifications).

Regarding Claim 57, modified Berndt teaches the device of claim 2, further comprising reagents selected from DNA template, primers, DNA polymerase, deoxynucleoside triphosphates (dNTPs), bivalent cations (e.g. Mgr+), monovalent cation (e.g. K+), and buffer solution ([0028] and [0029] buffer would be other liquid or other chemicals).  

Regarding Claim 58, modified Berndt teaches the device of claim 1, 12ESX-18F19 US wherein the spacer has a substantially flat top (Berndt teaches the spacer is flat at a top end).  

Regarding Claim 59, modified Berndt teaches the device of claim 1, wherein one of the plates is 50 um or less (see teachings of claim 1).  

Regarding Claim 64, modified Berndt teaches the device of claim 2, wherein the device has one of the plates of a thickness of 100 um or less (see teachings of claim 1).  

Regarding Claim 66, modified Berndt teaches the device of claim 4, wherein the device has one of the plates of a thickness of 100 um or less (see teachings of claim 1).  

Regarding Claim 74, modified Berndt teaches the device of claim 2, wherein, in a closed configuration of the plates, the clamp prevents or reduces at least a part of the sample flow from one location of the plates to the other location of the plates (the clamp would be capable of prevent or reducing sample flow by limiting movement of the fluid when it is in a closed configuration).
  
Regarding Claim 75, modified Berndt teaches the device of claim 2, wherein, in a closed configuration of the plates, the clamp is 15ESX-18F19 US configured to have thermal conduction contact with a part of the surface of the plates (the clamp is capable of being configured to have a heat insulator layer such that it does not get too hot if it were in contact with a thermally conducting layer). 

Regarding Claim 76, modified Berndt teaches the device of claim 2, wherein, in a closed configuration of the plates, the clamp has a thermal conduction contact with only the peripheral surface area of the plates (the clamp of Berndt would be in contact with the plate in an area away from the sample area).  

Regarding Claim 77, modified Berndt teaches the device of claim 2, wherein, in a closed configuration of the plates, the clamp has a thermal conduction contact with only a surface area of the plates, wherein the surface area is outside the portion of the sample that nucleic acids to be amplified (the clamp of Berndt would be in contact with the plate in an area away from the sample area).    

Regarding Claims 80, 81, 82, and 83, modified Berndt teaches the device of claim 2, wherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is 0.01 kg/cm2, 0.1 kg/cm2, 0.5 kg/cm2, 1 kg/cm2, 2 kg/cm2, kg/cm2, 5 kg/cm2, 10 kg/cm2, 20 kg/cm2, 30 kg/cm2, 40 kg/cm2, 50 kg/cm2, 60 kg/cm2, 100 kg/cm2, 150 kg/cm2, 200 kg/cm2, 400 kg/cm2, or a range between any two of the values, wherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is from 0.1 kg/cm2 to 20kg/cm2, wherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is from 0.1 kg/cm2 to 20kg/cm2, and wherein the clamp applies a pressure to compress the first plates and the second plates, wherein the pressure is from 0.5 kg/cm2 to 40 kg/cm2 (these limitations are directed to intended use of the device. The pressure applied is dependent upon the user of the clamp or the source applying the pressure to the clamp. The clamp would be capable of applying pressure to compress the first and second plates at various applied pressures).  

Regarding Claim 84, modified Berndt teaches the device of claim 2, wherein one or both of the plates have low thermal conductivity (glass cover and slide, see teachings of Berndt in claim 1).  

Regarding Claim 85, modified Berndt teaches the device of claim 2, wherein the uniform thickness of the sample layer is regulated by one or more spacers that are fixed to one or both of the plates (the one or more spacers inherently regular how thick a sample layer is because the spacer will maintain a particular distance between a first plate and a second plate and the sample layer is between there).  

Regarding Claim 86, modified Berndt teaches the device of claim 2, wherein the sample is a pre-mixed polymerase chain reaction (PCR) medium (the type of sample is intended use of the device. The sample can be any sample including pre-mixed PCR medium).
  
Regarding Claim 87, modified Berndt teaches the device of claim 2 wherein the device is configured to facilitate PCR assays for changing temperature of the sample according to a predetermined program (this is directed to a capability of the device and the device would be capable of holding a sample to be used in PCR assay. No program is claimed in claims 1 or 2 on which claim 87 is dependent on).  

Regarding Claim 88, modified Berndt teaches the device of claim 2, wherein the device is configured to conduct diagnostic testing, health monitoring, environmental testing, and/or forensic testing (the device is capable of being configured to conduct any of these kinds of testing. Applicant does not recite structure for any of this kinds of testing or monitoring).
  
Regarding Claim 89, modified Berndt teaches the device of claim 2, wherein the device is configured to conduct DNA amplification, DNA quantification, selective DNA isolation, genetic analysis, tissue typing, oncogene identification, infectious disease testing, genetic fingerprinting, and/or paternity testing (the device is capable of being configured to conduct any of these kinds of testing. Applicant does not recite structure for any of this kinds of testing or monitoring).
  
Regarding Claim 91, modified Berndt teaches the device of claim 2, wherein the spacer has a substantially flat top (Berndt teaches a flap top for the spacer).

Regarding Claim 92, modified Berndt teaches the device of claim 2, wherein one of the plates is 50 um or less ([0017] The coverglass and microscope slide utilized in any of the embodiments of the present invention can be of any size appropriate to carry out the present invention, and the spacers can have a height of from about 10 µm to about 3000 µm, and more preferably, from about 50 µm to about 200 µm.).


Claims 5, 6, 8, 10, 60, 61, 62, 63, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (EP 0961110), in view of Kram (US Pub 2011/0305842), and further in view of Radhakrishnan (US Pub 2014/0369386).

Regarding Claim 5, modified Berndt teaches the device of any prior claims.
Modified Berndt is silent to further comprising a radiation absorbing lay near the at least part of the sample of uniform thickness, whereas the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness.
Radhakrishnan teaches in the related art of a temperature sensor where temperature is changing. Radhakrishnan teaches in Claim 16, the electronic device further comprising: an infrared radiation absorbing layer arranged over the first temperature sensing element; and a control circuit coupled to the first temperature sensing element and configured to acquire a sensing signal generated by the first temperature sensing element and to associate the sensing signal to an amount of infra-red radiation impinging on said radiation absorbing layer. The area of the at least part of the sample and the radiation absorbing area would inherently be larger than the uniform thickness of the layer of the sample when it is compressed (The two layers together would have a larger area than a single layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation absorbing layer, as taught by Radhakrishnan, near the sample of uniform thickness in the device of modified Berndt, in order to allow absorbing incident IR (radiation) and increase measurement accuracy of temperature changes, as taught by Radhakrishnan, in [0118].

Regarding Claim 6, modified Berndt teaches the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness of the sample (the thickness of the sample is directed to the intended use of the sample because the sample is not part of the device. The area of the sample would inherently vary depending on which sample is used in the device).  

Regarding Claim 8, modified Berndt teaches the device of claim 1, wherein one of the plates of a thickness of 100 um or less (see teaching of Berndt for plate thickness).
Modified Berndt is silent to further comprising a radiation absorbing layer near the at least part of the sample of uniform thickness.
Modified Berndt is silent to a radiation absorbing layer near the at least part of the sample of uniform thickness, whereas the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness.  
Radhakrishnan teaches in the related art of a temperature sensor where temperature is changing. Radhakrishnan teaches in Claim 16, the electronic device further comprising: an infrared radiation absorbing layer arranged over the first temperature sensing element; and a control circuit coupled to the first temperature sensing element and configured to acquire a sensing signal generated by the first temperature sensing element and to associate the sensing signal to an amount of infra-red radiation impinging on said radiation absorbing layer. 
The examiner notes that the “area of the at least part of the sample” is directed to intended use of the device because the area of the sample depends on which sample is being used at the time the device is in operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation absorbing layer, as taught by Radhakrishnan, near the sample of uniform thickness in the device of modified Berndt, in order to allow absorbing incident IR (radiation) and increase measurement accuracy of temperature changes, as taught by Radhakrishnan, in [0118].

Regarding Claim 10, modified Berndt teaches the device of claim 3, further comprising a clamp that compresses the first plate and the second plate together in the closed configuration (Berndt teaches [0052] The slide processing apparatus 90 moves from an open position (FIG. 1) to a closed position (FIG. 2) to move the opposable 110 into contact with the liquid 116. Different types of forces can help move the opposable 110 towards a flattened configuration. [0053] Referring to FIG. 1, the opposable holder device 96 generally includes a platen 131 and an actuator 134. The platen 131 can have a lower surface 167 with a shape generally corresponding to the desired shape of the retained opposable 110. The platen 221 can be, without limitation, a mechanical chuck, a vacuum chuck, or an electrostatic chuck. A mechanical chuck can include one or more clamps.), wherein the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher (The pressure of the claim is directed to intended use of the device specifically the limitation “the pressure of the clamp inserted on the plates is 0.01 kg/cm^2 or higher”. No pressure source is recited and therefore a pressure source is broadly interpreted and pressure, for example, may be applied manually.  Further, the pressure of the clamp inserted on the plates would be capable of being 0.01 kg/cm^2 or higher using a variety of pressure sources.)
Modified Berndt is silent to comprising a radiation absorbing lay near the at least part of the sample of uniform thickness.
Radhakrishnan teaches in the related art of a temperature sensor where temperature is changing. Radhakrishnan teaches in Claim 16, the electronic device further comprising: an infrared radiation absorbing layer arranged over the first temperature sensing element; and a control circuit coupled to the first temperature sensing element and configured to acquire a sensing signal generated by the first temperature sensing element and to associate the sensing signal to an amount of infra-red radiation impinging on said radiation absorbing layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation absorbing layer, as taught by Radhakrishnan, near the sample of uniform thickness in the device of modified Berndt, in order to allow absorbing incident IR (radiation) and increase measurement accuracy of temperature changes, as taught by Radhakrishnan, in [0118].

Regarding Claim 60, modified Berndt teaches the device of claim 3.
Modified Berndt is silent to a radiation absorbing layer near the at least part of the sample of uniform thickness, whereas the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness.  
Radhakrishnan teaches in the related art of a temperature sensor where temperature is changing. Radhakrishnan teaches in Claim 16, the electronic device further comprising: an infrared radiation absorbing layer arranged over the first temperature sensing element; and a control circuit coupled to the first temperature sensing element and configured to acquire a sensing signal generated by the first temperature sensing element and to associate the sensing signal to an amount of infra-red radiation impinging on said radiation absorbing layer. 
The examiner notes that the “area of the at least part of the sample” is directed to intended use of the device because the area of the sample depends on which sample is being used at the time the device is in operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation absorbing layer, as taught by Radhakrishnan, near the sample of uniform thickness in the device of modified Berndt, in order to allow absorbing incident IR (radiation) and increase measurement accuracy of temperature changes, as taught by Radhakrishnan, in [0118].

Regarding Claim 61, modified Berndt teaches the device of claim 60, wherein the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness of the sample (The examiner notes that the “area of the at least part of the sample” is directed to intended use of the device because the area of the sample depends on which sample is being used at the time the device is in operation. See claim 60 for radiation absorbing layer).

Regarding Claim 62, modified Berndt teaches the device of claim 4.
Modified Berndt is silent to a radiation absorbing layer near the at least part of the sample of uniform thickness, whereas the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness.  
Modified Berndt is silent to and further comprising a radiation absorbing lay near the at least part of the sample of uniform thickness.
Radhakrishnan teaches in the related art of a temperature sensor where temperature is changing. Radhakrishnan teaches in Claim 16, the electronic device further comprising: an infrared radiation absorbing layer arranged over the first temperature sensing element; and a control circuit coupled to the first temperature sensing element and configured to acquire a sensing signal generated by the first temperature sensing element and to associate the sensing signal to an amount of infra-red radiation impinging on said radiation absorbing layer. 
The examiner notes that the “area of the at least part of the sample” is directed to intended use of the device because the area of the sample depends on which sample is being used at the time the device is in operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation absorbing layer, as taught by Radhakrishnan, near the sample of uniform thickness in the device of modified Berndt, in order to allow absorbing incident IR (radiation) and increase measurement accuracy of temperature changes, as taught by Radhakrishnan, in [0118].

Regarding Claim 63, modified Berndt teaches the device of claim 62, wherein the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness of the sample (The examiner notes that the “area of the at least part of the sample” is directed to intended use of the device because the area of the sample depends on which sample is being used at the time the device is in operation. See claim 62 for radiation absorbing layer).  

Regarding Claims 65 and 67, modified Berndt teaches the device of claim 2 and claim 4 and wherein one of the plates of a thickness of 100 um or less(see plate thickness taught by Berndt). 
Modified Bernt is silent to comprising a radiation absorbing layer near the at least part of the sample of uniform thickness, 
Modified Berndt is silent to and further comprising a radiation absorbing lay near the at least part of the sample of uniform thickness.
Radhakrishnan teaches in the related art of a temperature sensor where temperature is changing. Radhakrishnan teaches in Claim 16, the electronic device further comprising: an infrared radiation absorbing layer arranged over the first temperature sensing element; and a control circuit coupled to the first temperature sensing element and configured to acquire a sensing signal generated by the first temperature sensing element and to associate the sensing signal to an amount of infra-red radiation impinging on said radiation absorbing layer. 
The examiner notes that the “area of the at least part of the sample” is directed to intended use of the device because the area of the sample depends on which sample is being used at the time the device is in operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation absorbing layer, as taught by Radhakrishnan, near the sample of uniform thickness in the device of modified Berndt, in order to allow absorbing incident IR (radiation) and increase measurement accuracy of temperature changes, as taught by Radhakrishnan, in [0118].

Regarding Claim 29, modified Berndt teaches the device of claim 5, the area of the at least part of the sample and the radiation absorbing layer are substantially larger 8ESX-18F19 US than the uniform thickness (this limitation is unclear and is directed to the sample which is not part of the claimed device).  

Claims 30, 31, 32, 33, 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (EP 0961110), in view of Kram (US Pub 2011/0305842), and further in view of Li (US Pub 2015/0259212).

Regarding Claims 30, 31, 32, 33, 34, 35, and 36, modified Berndt teaches the device of claim 5.
Modified Berndt is silent to the radiation absorbing layer comprises a disk-coupled dots-on-pillar antenna (D2PA) array, silicon sandwich, graphene, superlattice or other plasmonic materials, or a combination thereof, wherein the radiation absorbing layer comprises carbon or black nanostructures or a combination thereof, wherein the radiation absorbing layer is configured to absorb radiation energy, wherein the radiation absorbing layer is configured to radiate energy in the form of heat after absorbing radiation energy, wherein the radiation absorbing layer is positioned underneath the sample layer and in direct contact with the sample layer, wherein the radiation absorbing layer is configured to absorb electromagnetic waves selected from the group consisting of radio waves, microwaves, infrared waves, visible light, ultraviolet waves, X-rays, gamma rays, and thermal radiation, wherein at least one of the plates does not block the radiation that the radiation absorbing layer absorbs.  
Li teaches in the related art of devices for sensing. [0130] Graphene-based foam according to the invention can function as a susceptor (i.e. it can absorb electromagnetic radiation and convert it to heat). Exposing temperature responsive polymers incorporating the graphene-based foam to electromagnetic radiation can therefore promote an increase in the polymers temperature to above its LCST. Such polymer systems can therefore advantageously be stimulated indirectly by exposure to electromagnetic radiation. [0002] Graphene is a two-dimensional (2D) sheet structure of sp.sup.2-bonded carbon atoms with unique electronic, chemical and mechanical properties. The significance of these unique properties is now just being realised, with graphene or graphene-based sheets being applied in various applications such as sensing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the radiation absorbing layer in the device of modified Berndt, to be of graphene (carbon) which absorbs electromagnetic waves below the sample layer and in direct contact with the sample layer, as taught by Li, to allow for absorption of electromagnetic radiation and convert it to hear, as taught by Li, in [0130].
	
Claims 11, 12, 48, 49, 50, 52, 53, and 54, are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (EP 0961110), in view of Kram (US Pub 2011/0305842), Radhakrishnan (US Pub 2014/0369386), and further in view of Hassibi (US Pub 2008/0176757).

Regarding Claim 11, modified Berndt teaches a system for rapidly changing temperature of a thin fluidic sample layer (the limitation rapidly changing temperature is directed to intended use. No structure is claimed to change the temperature), comprising: i. a device of claim 5(see teachings of claim 5 above).
Modified Berndt is silent to ii. a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and iii. a controller is configured to control the radiation source and change the temperature of the sample.  
Hassibi teaches in the related art of microarrays. [0134] Particularly useful signals for the methods of the present invention are electromagnetic (light) signals. Examples of optical signals useful in the present invention are signals from fluorescence, luminescence, and absorption. As used herein, the terms "optical", "electromagnetic" or "electromagnetic wave" and "light" are used interchangeably. Electromagnetic waves of any frequency and wavelength that can be correlated to the amount of analyte bound to probe on the surface can be used in the present invention including gamma rays, x-rays, ultraviolet radiation, visible radiation, infrared radiation, and microwaves. While some embodiments are described with reference to visible (optical) light, the descriptions are not meant to limit the embodiments to those particular electromagnetic frequencies. [0222]  (b) a temperature controller comprising: (i) a heating and cooling module and (ii) a temperature sensor; and (c) detector, the detector optionally connected to (d) an analysis block, where the latter is a part of a computing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and iii. a controller is configured to control the radiation source and change the temperature of the sample, as taught by Hassibi, in the device of modified Berndt, to allow for measuring the concentration of multiple nucleic acid sequences in a sample, as taught by Hassibi in the Abstract.

Regarding Claim 12, modified Berndt teaches a method for rapidly changing temperature of a thin fluidic sample layer, comprising: i. providing a system of claim 11; ii. depositing a fluid sample on one or both of the plates of the device; iii. after ii, pressing the plates into a closed configuration wherein the plates compress at least a part of the sample into a layer of a thickness less than 200um; and iv. changing and maintaining the temperature of the sample layer by changing the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves from the radiation source (see teachings in claim 1 and in claim 11 of Hassibi regarding changing the characteristics of the electromagnetic wave).

Regarding Claim 48, modified Berndt teaches the system of claim 1.
Modified Berndt is silent to a radiation absorbing layer. 
Radhakrishnan teaches in the related art of a temperature sensor where temperature is changing. Radhakrishnan teaches in Claim 16, the electronic device further comprising: an infrared radiation absorbing layer arranged over the first temperature sensing element; and a control circuit coupled to the first temperature sensing element and configured to acquire a sensing signal generated by the first temperature sensing element and to associate the sensing signal to an amount of infra-red radiation impinging on said radiation absorbing layer. The area of the at least part of the sample and the radiation absorbing area would inherently be larger than the uniform thickness of the layer of the sample when it is compressed (The two layers together would have a larger area than a single layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation absorbing layer, as taught by Radhakrishnan, near the sample of uniform thickness in the device of modified Berndt, in order to allow absorbing incident IR (radiation) and increase measurement accuracy of temperature changes, as taught by Radhakrishnan, in [0118].
Modified Berndt in view of Radhakrishnan is silent to a radiation source and the radiation source and the radiation absorbing layer are configured that the electromagnetic waves cause an average ascending temperature rate ramp of at least 10 °C/s; and the removal of the electromagnetic waves results in an average descending temperature rate ramp of at least 5 °C/s.  
Hassibi teaches in the related art of microarrays. [0134] Particularly useful signals for the methods of the present invention are electromagnetic (light) signals. Examples of optical signals useful in the present invention are signals from fluorescence, luminescence, and absorption. As used herein, the terms "optical", "electromagnetic" or "electromagnetic wave" and "light" are used nterchangeably. Electromagnetic waves of any frequency and wavelength that can be correlated to the amount of analyte bound to probe on the surface can be used in the present invention including gamma rays, x-rays, ultraviolet radiation, visible radiation, infrared radiation, and microwaves. While some embodiments are described with reference to visible (optical) light, the descriptions are not meant to limit the embodiments to those particular electromagnetic frequencies. [0222]  (b) a temperature controller comprising: (i) a heating and cooling module and (ii) a temperature sensor; and (c) detector, the detector optionally connected to (d) an analysis block, where the latter is a part of a computing system. The limitations “are configured that the electromagnetic waves cause an average ascending temperature rate ramp of at least 10 °C/s; and the removal of the electromagnetic waves results in an average descending temperature rate ramp of at least 5 °C/s.” are directed to intended use of the device.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and iii. a controller is configured to control the radiation source and change the temperature of the sample, as taught by Hassibi, in the device of modified Berndt, to allow for measuring the concentration of multiple nucleic acid sequences in a sample, as taught by Hassibi in the Abstract.

Regarding Claims 49 and 50, modified Berndt teaches the system of claim 11 (see teachings of claim 11 above), and the radiation absorbing layer (Radhakrishnan teaches the radiation absorbing layer).
	Modified Berndt is silent to the radiation source are configured to create an average ascending temperature rate ramp of at least 10 °C/s and an average descending temperature rate ramp of at least 5 °C/s and wherein the radiation source and the radiation absorbing layer are configured to create an average ascending temperature rate ramp of at least 10 °C/s to reach the initialization step, the denaturation step and/or the extension/elongation step during a PCR, and an average descending temperature rate ramp of at least 5 °C/s to reach the annealing step and/or the final cooling step during a PCR.  
Hassibi teaches in the related art of microarrays. [0134] Particularly useful signals for the methods of the present invention are electromagnetic (light) signals. Examples of optical signals useful in the present invention are signals from fluorescence, luminescence, and absorption. As used herein, the terms "optical", "electromagnetic" or "electromagnetic wave" and "light" are used interchangeably. Electromagnetic waves of any frequency and wavelength that can be correlated to the amount of analyte bound to probe on the surface can be used in the present invention including gamma rays, x-rays, ultraviolet radiation, visible radiation, infrared radiation, and microwaves. While some embodiments are described with reference to visible (optical) light, the descriptions are not meant to limit the embodiments to those particular electromagnetic frequencies. [0222]  (b) a temperature controller comprising: (i) a heating and cooling module and (ii) a temperature sensor; and (c) detector, the detector optionally connected to (d) an analysis block, where the latter is a part of a computing system. These temperature changes are capable of being achieved by the electromagnetic waves in the device of modified Berndt in view of Hassibi. The limitations “configured to create an average ascending temperature rate ramp of at least 10 °C/s to reach the initialization step, the denaturation step and/or the extension/elongation step during a PCR, and an average descending temperature rate ramp of at least 5 °C/s to reach the annealing step and/or the final cooling step during a PCR.” are directed to intended use of the device.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and iii. a controller is configured to control the radiation source and change the temperature of the sample, as taught by Hassibi, in the device of modified Berndt, to allow for measuring the concentration of multiple nucleic acid sequences in a sample, as taught by Hassibi in the Abstract.

Regarding Claim 44, modified Berndt teaches the system of claim 1.
Modified Berndt is silent to further comprising a controller, which is configured to control the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves.
Hassibi teaches in the related art of microarrays. [0134] Particularly useful signals for the methods of the present invention are electromagnetic (light) signals. Examples of optical signals useful in the present invention are signals from fluorescence, luminescence, and absorption. As used herein, the terms "optical", "electromagnetic" or "electromagnetic wave" and "light" are used interchangeably. Electromagnetic waves of any frequency and wavelength that can be correlated to the amount of analyte bound to probe on the surface can be used in the present invention including gamma rays, x-rays, ultraviolet radiation, visible radiation, infrared radiation, and microwaves. While some embodiments are described with reference to visible (optical) light, the descriptions are not meant to limit the embodiments to those particular electromagnetic frequencies. [0222]  (b) a temperature controller comprising: (i) a heating and cooling module and (ii) a temperature sensor; and (c) detector, the detector optionally connected to (d) an analysis block, where the latter is a part of a computing system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a controller, as taught by Hasibi, in the device of modified Berndt, to allow for regulating conditions, as taught by Hassibi in the Abstract.
  
Regarding Claim 47, modified Berndt teaches the system of claim 44, wherein the controller is configured to control the present, intensity, wavelength, frequency, and/or angle of the electromagnetic waves from the radiation source (see teachings of Berndt and Hassibi in claim 44).
  
Regarding Claim 45, modified Berndt teaches the system of claim 1.
Modified Berndt is silent to comprising a 10ESX-18F19 US thermometer, which is configured to measure the temperature at or in proximity of the sample contact area and send a signal to the controller based on the measured temperature 
Hassibi teaches [0231] the system is capable of measuring temperature in one or multiple locations in the solution or on the solid substrate. The temperature can be measured by any means including, for example, by thermometer, thermocouple.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a thermometer, as taught by Hasibi, in the device of modified Berndt, to allow for monitoring conditions, as taught by Hassibi in the Abstract.
 
Regarding Claim 46, modified Berndt teaches the system of claim 45, wherein the thermometer is selected from the group consisting of. fiber optical thermometer, infrared thermometer, liquid crystal thermometer, pyrometer, quartz thermometer, silicon bandgap temperature sensor, temperature strip, thermistor, and thermocouple (Hassibi teaches [0231] the system is capable of measuring temperature in one or multiple locations in the solution or on the solid substrate. The temperature can be measured by any means including, for example, by thermometer, thermocouple).

Regarding Claim 52, modified Berndt teaches the method of claim 12, wherein the step of pressing the plates into a closed figuration comprises pressing the plates with an imprecise pressing force (the limitation “imprecise pressing force” is unclear and indefinite. The metes and bounds are undefined in terms of what would entail an imprecise pressing force as it related to the closing of the device such that the device is in a closed configuration. An imprecise pressing force would occur if a user closed the clamp as taught by modified Berndt in a different fashion than usual).

Regarding Claim 53, modified Berndt teaches the method of claim 12, wherein the step of pressing the plates into a closed figuration comprises pressing the plates directly with human hands (the clamp is taught by modified Berndt and would be pressed together to close the plates. Human hands would be able to replace the clamp as a method for closing the plates) .  

Regarding Claim 54, modified Berndt teaches the method of claim 12, wherein the layer of highly uniform thickness has a thickness variation of less than 10 % (the layer which is referred to here is unclear and indefinite. The layer would be capable of having a thickness variation of less than 10% due to the clamp and the spacers consistent position and this would be due to the use of the clamp and spacers, as taught by Berndt).  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (EP 0961110), in view of Kram (US Pub 2011/0305842), and further in view of Hirano (US Pub 2008/0006202).
Regarding Claims 19 and 20, modified Berndt teaches the device of claim 1.
Modified Berndt is silent to the clamp comprises a window that is transparent allowing light outside going to the plates or the light inside plates going out and the clamp comprises a window that is transparent allowing light outside going to the plates or the light inside plates going out, wherein the transparence is above 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or a range between any two of the values.  
Hirano teaches in the related art of compressible sealing plates. [0232] As shown in FIG. 60(f), additional transparent windows may be used in the clamp design. The transparent windows may be used to isolate the chamber or gap from the reaction plate. In some embodiments, this configuration permits substantially direct contact between the reaction plate and at least one of the transparent windows whereby heat may be conducted from the chamber or gap through the at least one optical cover to heat the reaction plate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a window that is transparent (a window would be 100% transparent), as taught by Hirano, to the clamp, in the device of modified Berndt, to allow for observe the sample or plate, as taught by Hirano in [0232].
	 
Claims 25, 43, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (EP 0961110), in view of Kram (US Pub 2011/0305842), and further in view of Chung (US Pub 2010/0267127).

Regarding Claim 25, modified Berndt teaches the device of claim 3, further comprising a clamp that compresses the first plate and the second plate together in the closed configuration (see teachings of claim 3 above and claim 1 above regarding the first plate, second plate, and clamp) wherein the pressure of the clamp applied on the plates is 0.01 kg/cm^2 or higher (this limitation is directed to intended use of the clamp since the applied force may vary depending on the source of the force).  
Modified Berndt is silent to further comprising a sealing material between at least part of the first plate and the second plate, 
Chung teaches in the related art of fluid sample analysis. [0047] Figs. 1 and 2 The first plate 302 and the second plate 304 may be coupled using an adhesive.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an adhesive (sealing), as taught by Chung, to couple the first plate and the second plate, in the device of modified Berndt to prevent leakage of a fluid sample from between the plates. 
	

Regarding Claim 43, modified Berndt teaches the device of claim 1.
Modified Berndt is silent to the sample layer is laterally sealed to reduce sample evaporation.  
Chung teaches in the related art of fluid sample analysis. [0047] Figs. 1 and 2 The first plate 302 and the second plate 304 may be coupled using an adhesive.
The sample layer would be laterally sealed when there is an adhesive between the plates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an adhesive (sealing), as taught by Chung, to couple the first plate and the second plate, in the device of modified Berndt to prevent leakage of a fluid sample from between the plates. 

Regarding Claim 90, modified Berndt teaches the device of claim 2.
Modified Berndt is silent to the sample layer is laterally sealed to reduce sample evaporation.  
Chung teaches in the related art of fluid sample analysis. [0047] Figs. 1 and 2 The first plate 302 and the second plate 304 may be coupled using an adhesive.
The sample layer would be laterally sealed when there is an adhesive between the plates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an adhesive (sealing), as taught by Chung, to couple the first plate and the second plate, in the device of modified Berndt to prevent leakage of a fluid sample from between the plates. 

Claims 68, 69, 70, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (EP 0961110), in view of Kram (US Pub 2011/0305842), Radhakrishnan (US Pub 2014/0369386), and further in view of Hassibi (US Pub 2008/0176757), and Greenstein (US Patent 7,344,894).

Regarding Claim 68, modified Berndt teaches a system for rapidly changing temperature of a thin fluidic sample layer, comprising: iv. a device of claim 8 (see teachings of claim 1 and claim 8 above),
Modified Berndt is silent to a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly.
Hassibi teaches in the related art of microarrays. [0134] Particularly useful signals for the methods of the present invention are electromagnetic (light) signals. Examples of optical signals useful in the present invention are signals from fluorescence, luminescence, and absorption. As used herein, the terms "optical", "electromagnetic" or "electromagnetic wave" and "light" are used interchangeably. Electromagnetic waves of any frequency and wavelength that can be correlated to the amount of analyte bound to probe on the surface can be used in the present invention including gamma rays, x-rays, ultraviolet radiation, visible radiation, infrared radiation, and microwaves. While some embodiments are described with reference to visible (optical) light, the descriptions are not meant to limit the embodiments to those particular electromagnetic frequencies. [0222]  (b) a temperature controller comprising: (i) a heating and cooling module and (ii) a temperature sensor; and (c) detector, the detector optionally connected to (d) an analysis block, where the latter is a part of a computing system. 
The radiation absorbing layer as taught by Radhakrishnan would be capable of absorbing the electromagnetic waves described by Hassibi.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and iii. a controller is configured to control the radiation source and change the temperature of the sample, as taught by Hassibi, in the device of modified Berndt, to allow for measuring the concentration of multiple nucleic acid sequences in a sample, as taught by Hassibi in the Abstract.
Modifeid Berndt in view of Hassibi is silent to vi. a controller is configured to control the radiation source and change the temperature of the sample.
Greenstein teaches electromagnetic waves (infrared). Th electromagnetic radiation in the form of an infrared illumination emitter can be configured as an array of infrared light sources, such as infrared lamps, infrared lasers, infrared laser diodes, LEDs or VCSELs positioned such that they correspond to the array of temperature-controlled zones. These infrared light sources can generate infrared light at different wavelengths ranging between 0.775 and 7000 micrometers. A power supply can be coupled to the infrared light sources to provide a sufficient drive current to regulate the temperature-controlled zones and to modulate using a controller so that the miniature analytical device can rapidly increase and maintain the temperature of the reactance in the temperature-controlled zones. Col. 3, lines 15-27.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as taught by modified Berndt to be configured to control the radiation source and change the temperature of the sample, as taught by Greenstein, in order to allow for generating heat using an alternative method for thermal regulation of fluidic samples in a controlled area, as taught by Greenstein in Col. 1, lines 15-17. 
	  
Regarding Claim 69, modified Berndt teaches a method for rapidly changing temperature of a thin fluidic sample layer, comprising: i. providing a system of claim 68; ii. depositing a fluid sample on one or both of the plates of the device; iii. after ii, pressing the plates into a closed configuration wherein the plates compress at least a part of the sample into a layer of a thickness less than 200um; and iv. changing and maintaining the temperature of the sample layer by changing the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves from the radiation source (see teachings of Berndt for plate thickness and Hassibi for radiation source and Greenstein above for controlling temperature of sample by changing the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves).

Regarding Claim 70, modified Berndt teaches a system for rapidly changing temperature of a thin fluidic sample layer, comprising: a device of claim 60, 
Modifeid Berndt is silent to a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly.
Hassibi teaches in the related art of microarrays. [0134] Particularly useful signals for the methods of the present invention are electromagnetic (light) signals. Examples of optical signals useful in the present invention are signals from fluorescence, luminescence, and absorption. As used herein, the terms "optical", "electromagnetic" or "electromagnetic wave" and "light" are used interchangeably. Electromagnetic waves of any frequency and wavelength that can be correlated to the amount of analyte bound to probe on the surface can be used in the present invention including gamma rays, x-rays, ultraviolet radiation, visible radiation, infrared radiation, and microwaves. While some embodiments are described with reference to visible (optical) light, the descriptions are not meant to limit the embodiments to those particular electromagnetic frequencies. [0222]  (b) a temperature controller comprising: (i) a heating and cooling module and (ii) a temperature sensor; and (c) detector, the detector optionally connected to (d) an analysis block, where the latter is a part of a computing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and iii. a controller is configured to control the radiation source and change the temperature of the sample, as taught by Hassibi, in the device of modified Berndt, to allow for measuring the concentration of multiple nucleic acid sequences in a sample, as taught by Hassibi in the Abstract.
Modified Berndt is silent to a controller is configured to control the radiation source and change the temperature of the sample.
Greenstein teaches electromagnetic waves (infrared). Th electromagnetic radiation in the form of an infrared illumination emitter can be configured as an array of infrared light sources, such as infrared lamps, infrared lasers, infrared laser diodes, LEDs or VCSELs positioned such that they correspond to the array of temperature-controlled zones. These infrared light sources can generate infrared light at different wavelengths ranging between 0.775 and 7000 micrometers. A power supply can be coupled to the infrared light sources to provide a sufficient drive current to regulate the temperature-controlled zones and to modulate using a controller so that the miniature analytical device can rapidly increase and maintain the temperature of the reactance in the temperature-controlled zones. Col. 3, lines 15-27.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as taught by modified Berndt to be configured to control the radiation source and change the temperature of the sample, as taught by Greenstein, in order to allow for generating heat using an alternative method for thermal regulation of fluidic samples in a controlled area, as taught by Greenstein in Col. 1, lines 15-17. 
 

Regarding Claim 71, modified Berndt teaches a method for rapidly changing temperature of a thin fluidic sample layer, comprising: i. providing a system of claim 70;  14ESX-18F19 US ii. depositing a fluid sample on one or both of the plates of the device; iii. after ii, pressing the plates into a closed configuration wherein the plates compress at least a part of the sample into a layer of a thickness less than 200um; and iv. changing and maintaining the temperature of the sample layer by changing the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves from the radiation source (see teachings of Berndt for plate thickness and Hassibi for radiation source and Greenstein above for controlling temperature of sample by changing the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves).

Regarding Claim 72, modified Berndt teaches a system for rapidly changing temperature of a thin fluidic sample layer, comprising: i. a device of claim 62, 
Modified Berndt is silent to a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and a controller is configured to control the radiation source and change the temperature of the sample.
Hassibi teaches in the related art of microarrays. [0134] Particularly useful signals for the methods of the present invention are electromagnetic (light) signals. Examples of optical signals useful in the present invention are signals from fluorescence, luminescence, and absorption. As used herein, the terms "optical", "electromagnetic" or "electromagnetic wave" and "light" are used interchangeably. Electromagnetic waves of any frequency and wavelength that can be correlated to the amount of analyte bound to probe on the surface can be used in the present invention including gamma rays, x-rays, ultraviolet radiation, visible radiation, infrared radiation, and microwaves. While some embodiments are described with reference to visible (optical) light, the descriptions are not meant to limit the embodiments to those particular electromagnetic frequencies. [0222]  (b) a temperature controller comprising: (i) a heating and cooling module and (ii) a temperature sensor; and (c) detector, the detector optionally connected to (d) an analysis block, where the latter is a part of a computing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a radiation source, wherein the radiation source is configured to radiate electromagnetic waves that the radiation absorbing layer absorbs significantly; and iii. a controller is configured to control the radiation source and change the temperature of the sample, as taught by Hassibi, in the device of modified Berndt, to allow for measuring the concentration of multiple nucleic acid sequences in a sample, as taught by Hassibi in the Abstract.
Modified Berndt is silent to a controller is configured to control the radiation source and change the temperature of the sample.
Greenstein teaches electromagnetic waves (infrared). Th electromagnetic radiation in the form of an infrared illumination emitter can be configured as an array of infrared light sources, such as infrared lamps, infrared lasers, infrared laser diodes, LEDs or VCSELs positioned such that they correspond to the array of temperature-controlled zones. These infrared light sources can generate infrared light at different wavelengths ranging between 0.775 and 7000 micrometers. A power supply can be coupled to the infrared light sources to provide a sufficient drive current to regulate the temperature-controlled zones and to modulate using a controller so that the miniature analytical device can rapidly increase and maintain the temperature of the reactance in the temperature-controlled zones. Col. 3, lines 15-27.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as taught by modified Berndt to be configured to control the radiation source and change the temperature of the sample, as taught by Greenstein, in order to allow for generating heat using an alternative method for thermal regulation of fluidic samples in a controlled area, as taught by Greenstein in Col. 1, lines 15-17. 
 
Regarding Claim 73, modified Berndt teaches a method for rapidly changing temperature of a thin fluidic sample layer, comprising: i. providing a system of claim 72; ii. depositing a fluid sample on one or both of the plates of the device; iii. after ii, pressing the plates into a closed configuration wherein the plates compress at least a part of the sample into a layer of a thickness less than 200um; and iv. changing and maintaining the temperature of the sample layer by changing the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves from the radiation source (see teachings of Berndt for plate thickness and Hassibi for radiation source and Greenstein above for controlling temperature of sample by changing the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798